DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
3.	The closest relevant art is Cho et al (2018/0335221 A1) wherein Cho et al teach a portable air purifier (1 in Figs. 1 & 2, paragraphs 0064 & 0065), comprising: a case which has having an accommodation space (18 in Fig. 2), of which a front side and a rear side of which are open; a fan assembly (22) which is accommodated in the accommodation space (18) and includes a blower fan (23); a fan cover (20/21) which is accommodated disposed in front of and coupled to the fan assembly (22) in the accommodation space (18), is disposed in front of the fan assembly (22), and is coupled to the fan assembly (22); and a filter module (51) which is accommodated disposed behind the fan assembly (22) in the accommodation space (18) and is disposed behind the fan assembly (22), wherein the case (11) includes: a first support surface that protrudes from an inner circumferential surface of the case (11) and is disposed behind the fan cover (21/20) to face the fan cover (see unlabeled “protrusion” on top of case 11 toward the fan cover 21/20 on the left); and a second support surface which that protrudes from the inner circumferential surface of the case (11) and- disposed in front of at least a portion of the filter module (51 as filtering means to prevent foreign materials from entering through the inlet port, paragraph 0098) to face the at least a portion of the filter module (see unlabeled “protrusion” on top of case 11 toward the filter module 51 on the right), and wherein the fan cover (21/20) and the filter module (51) are coupled in a front-rear frontward-rearward direction with the first support surface and the second support surface interposed therebetween and are fixed to the case (see details of Fig. 2).  It is shown in details of Figure 2 that the first support surface interferes with the fan cover (21/20) to restrict a position of the fan cover (21/20) from being changed in the rearward direction, wherein the second support surface interferes with the filter module (51) to restrict restricts a position of the filter module (51) from being changed in the forward direction, and wherein the fan cover (21/20) is coupled to the filter module (51) with the first support surface and the second support surface interposed therebetween by being pressed in a direction in which the fan cover (20/21) and the filter module (51) approach are pressed toward each other.  Cho et al show in Figure 3 a stepped portion, in which an inner side thereof of which is concave (see “concave” shape of (16) in Fig. 3) further toward to the rear side of the case (11) as compared with an outer a front side thereof, is formed at a front edge of the case, and wherein the first support surface is formed on an inner side of the front edge of the case as a plane surface facing the fan cover.  Cho et al show in Figure 2 that the case (11) provided with spaced support protrusions protruding that protrude from the inner circumferential surface of the case (11) toward an interior of the case, and wherein the second support surface faces the at least a portion of the filter module at a rear end portion of the support protrusions (see case 11 having protrusions (unlabeled) on both sides in Figure 2).  Cho et al further teach the portable air purifier further comprising the accommodation space (19 in Fig. 2) to accommodate electronic components (not shown) such as a battery required for operating the air purifier (paragraph 0083).
4.	Claims 1-12 of this instant patent application differ from the disclosure of Cho et al in that a fan cover is disposed in front of and coupled to the fan assembly in the accommodation space; and a filter module disposed behind the fan assembly in the accommodation space, wherein the case specifically includes a first support surface that protrudes from an inner circumferential surface of the case and disposed behind the fan cover to face the fan cover; and a second support surface that protrudes from the inner circumferential surface of the case and disposed m front of at least a portion of the filter module to face the at least a portion of the filter module, wherein the fan cover and the filter module are coupled in a frontward-rearward direction with the first support surface and the second support surface interposed therebetween and are fixed to the case. 
	Claims 13-16 of this instant patent application differ from the disclosure of Cho et al in that a fan cover disposed in front of and coupled to the fan assembly in the accommodation space; and a filter module disposed behind the fan assembly and the accommodation space, wherein the case includes a first support surface that protrudes from the case and disposed behind the fan cover; and a second support surface that protrudes from the case and disposed in front of the filter module, wherein the fan cover and the filter module are coupled in a frontward-rearward direction with the first support surface and the second support surface interposed therebetween, wherein the first support surface restricts a position of the fan cover from being changed in the rearward direction, and wherein the second support surface restricts a position of the filter module from being changed in the forward direction. 
Claims 17-20 of this instant patent application differ from the disclosure of Cho et al in that a fan cover is disposed in front of and coupled to the fan assembly in the accommodation space; and a filter module disposed behind the fan assembly in the accommodation space, wherein the case specifically includes a first support surface that protrudes from the case and disposed behind the fan cover; and a second support surface that protrudes from the case and disposed in front of the filter module, wherein the fan cover and the filter module are coupled in a frontward-rearward direction with the first support surface and the second support surface interposed therebetween, and wherein the filter module includes a filter case having a filter accommodation space, a rear side of which is open, and which is disposed behind the fan cover and coupled to the fan cover; and a filter accommodated in the filter accommodation space through a rear side of the filter case. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 06, 2022